Exhibit 10.9.3





PARTIAL UNWIND AGREEMENT
dated as of April 22, 2014
with respect to the Call Option Transaction Confirmation, dated as of April 9,
2008
and the Warrant Confirmation, dated as of April 9, 2008
between Endo Health Solutions Inc. (formerly Endo Pharmaceutical Holdings Inc.),
and Deutsche
Bank AG, London Branch
 

THIS PARTIAL UNWIND AGREEMENT (this “Agreement”) with respect to the Call Option
Transaction Confirmation (as defined below) and the Warrant Confirmation (as
defined below) is made as of April 22, 2014 between Endo Health Solutions Inc.
(formerly Endo Pharmaceuticals Holdings Inc.) (the “Company”) and Deutsche Bank
AG, London Branch (“Deutsche”).
DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COMPANY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).
WHEREAS, the Company and Deutsche entered into a call option transaction
confirmation dated as of April 9, 2008 (the “Call Option Transaction
Confirmation”), relating to the Company’s 1.75% Convertible Senior Subordinated
Notes due April 15, 2015 (the “Convertible Notes”);
WHEREAS, the Company and Deutsche entered into a Warrant Confirmation, dated as
of April 9, 2008, as amended pursuant to the Letter Agreement dated as of
February 28, 2014, between the Company and Deutsche (the “Warrant
Confirmation”), pursuant to which the Company issued to Deutsche warrants to
purchase shares of Endo International plc (“Parent”);
WHEREAS, the Company has requested, and Deutsche has agreed, to unwind the Call
Option Transaction Confirmation with respect to a portion of the Number of Note
Hedging Units included in such confirmation;
WHEREAS, Deutsche has requested, and the Company has agreed, to unwind the
Warrant Confirmation with respect to a portion of the Number of Warrants
included therein;
NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:
1.Defined Terms. Any capitalized term not otherwise defined herein shall have
the meaning set forth for such term in the Call Option Transaction Confirmation
or the Warrant Confirmation, as applicable.
2.Partial Call Option Unwind. On the Payment Date (as defined below), the Number
of Note Hedging Units in the Call Option Transaction Confirmation shall be
reduced by 35,124 from 173,893 to 138,769.
3.Partial Warrant Unwind. On the Payment Date, the aggregate Number of Warrants
for all Components in the Warrant Confirmation shall be reduced by 1,202,878
from 5,955,235 to 4,752,357; provided that the amount by which the Number of
Warrants for each Component is reduced shall be the same for all Components
other than differences due to rounding. Promptly following the Payment Date,
Deutsche shall send the Company a notice containing the Number of Warrants that
remain outstanding under the Warrant Confirmation with respect to each
Component.
4.Procedures for Partial Unwind.    Pursuant to the terms of this Agreement,
during any Hedge Unwind Period (as defined below) Deutsche (or an affiliate of
Deutsche), for the account of Deutsche, shall unwind a portion of



--------------------------------------------------------------------------------

Exhibit 10.9.3





itshedge of the Note Hedging Units underlying the Call Option Transaction
Confirmation and the Warrants underlying the Warrant Confirmation.
5.Payments. In consideration for the foregoing partial unwind, on the first
Scheduled Trading Day following the conclusion of the Hedge Unwind Period, or if
such day is not a Clearance System Business Day, on the next Clearance System
Business Day immediately following such day (the “Payment Date”), Deutsche shall
pay to the Company in immediately available funds, cash in an amount equal to
the product of (i) the total number of Note Hedging Units unwound on such
Payment Date multiplied by (ii) the Cash Settlement Amount per Option in respect
of such Hedge Unwind Period. “Hedge Unwind Period” means the period of
consecutive Scheduled Trading Days commencing on and including April 23, 2014
(or if such date is not a Scheduled Trading Day, the first Scheduled Trading Day
following such date) through and including the 19th Scheduled Trading Day
immediately following such date, subject to the last paragraph of this Section
5. “Cash Settlement Amount per Option” means the product of (i) the Conversion
Rate multiplied by (ii) the Net Underlying Share Unwind Amount (as determined
based on the grid attached as Exhibit A to this Agreement). “Conversion Rate”
means 34.2466.
Notwithstanding anything to the contrary in this Agreement, if (i) any Scheduled
Trading Day during any Hedge Unwind Period is a Disrupted Day (as defined in the
Warrant Confirmation) or (ii) Deutsche determines in its commercially reasonable
judgment that on any Scheduled Trading Day during the relevant Hedge Unwind
Period an extension of such Hedge Unwind Period is reasonably necessary or
advisable to preserve Deutsche’s hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Deutsche to effect sales of Shares in
connection with its hedge unwind activity hereunder in a manner that would be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Deutsche, then the VWAP Price
for such Scheduled Trading Day(s) shall be the volume-weighted average price per
Share on such Scheduled Trading Day on the Exchange, as determined by the
Deutsche in its good faith, commercially reasonable discretion based on such
sources as it deems appropriate using a volume-weighted methodology, for the
portion of such Scheduled Trading Day for which Deutsche determines there is no
Market Disruption Event and the number of Scheduled Trading Days and the Cash
Settlement Amount per Option related to the relevant Hedge Unwind Period shall
be adjusted by Deutsche to account for such disruption and/or extension.
6.Representations and Warranties of the Company. The Company represents and
warrants to Deutsche on the date hereof that:
(a)it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;
(b)such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;
(c)all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;
(d)its obligations under this Agreement constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law));
(e)each of it and its affiliates is not in possession of any material nonpublic
information regarding Parent or Parent’s common stock;
(f)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million; and



--------------------------------------------------------------------------------

Exhibit 10.9.3





(g)Company is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price ofthe
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Securities Exchange Act of 1934, as amended.
7.    Representations and Warranties of Deutsche. Deutsche represents and
warrants to the Company on the
date hereof that:
a.it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;
b.such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;
c.all governmental and other consents that are required to have been obtained by
it with respect to this Agreement have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
d.its obligations under this Agreement constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
8.    Account for Payment to the Company:
Bank JPMorgan Chase Bank
Bank Address 1 Chase Manhattan Plaza New York, NY 10005 ABA # ###
Account Name Endo Health Solutions Inc.
Account #    ###
RE:    1.75% Convertible Debt Call Spread Unwind
9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the
State of New York (without reference to choice of law doctrine).
10.    No Other Changes. Except as expressly set forth herein, all of the terms
and conditions of the Call Option
Transaction Confirmation and the Warrant Confirmation shall remain in full force
and effect and are hereby confirmed in all respects.
11.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an
original, with the same effect as if all of the signatures thereto and hereto
were upon the same instrument.
12.    No Reliance, etc. The Company hereby confirms that it has relied on the
advice of its own counsel and
other advisors (to the extent it deems appropriate) with respect to any legal,
tax, accounting, or regulatory consequences of this Agreement, that it has not
relied on Deutsche or its affiliates in any respect in connection therewith, and
that it will not hold Deutsche or its affiliates accountable for any such
consequences.
13.    Acknowledgments and Agreements. The Company acknowledges and agrees that
(i) the Company does
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect sales of the Shares by Deutsche (or its agent or affiliate) in
connection with this Agreement and (ii) the Company is entering into this
Agreement in good faith and not as part of a plan or scheme to evade compliance
with federal securities laws including, without limitation, Rule 10b-5
promulgated under the Securities Exchange Act of 1934, as amended. For the
avoidance of doubt, the Company agrees that Section 13.2 of the Equity
Definitions remains applicable with respect to the unwinds of any Hedge
Positions and Hedging Activities of Deutsche in respect of the Transactions
subject to the Call Option Transaction Confirmation and the Warrant
Confirmation.



--------------------------------------------------------------------------------

Exhibit 10.9.3





14.    Unwound Note Hedging Units and Unwound Warrants. Except for the payment
pursuant to this
Agreement, the parties agree that no payments or deliveries shall become due or
payable and no exercises shall occur, with respect to the unwound Note Hedging
Units and unwound Warrants; provided, however, that until the relevant Payment
Date, the relevant unwound Note Hedging Units and relevant unwound Warrants
shall remain subject to adjustment pursuant to the terms of their respective
Confirmations, except that the sole terms that may be adjusted with respect
thereto shall be the term “Cash Settlement Amount per Option”, and any such
adjustments shall be made in order to account for the economic effect of such
adjustment event on the unwind contemplated by this Agreement, as determined in
good faith and in a commercially reasonable manner by Deutsche.
15.    Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Company,
such delivery shall be effected through DBSI. In addition, all notices, demands
and communications of any kind relating to this Agreement between Deutsche and
Company shall be transmitted exclusively through DBSI.





--------------------------------------------------------------------------------

Exhibit 10.9.3





IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.
ENDO HEALTH SOLUTIONS INC.




               /s/ Andrew R. Saik      
By:
Andrew R. Saik
Title:
Treasurer and Senior Vice President, Finance





DEUTSCHE BANK AG, LONDON BRANCH
By:             /s/ Michael Sanderson                                        
Name: Michael Sanderson


Title: Attorney in Fact


 
By:             /s/ Andrew Yaeger    


Name: Andrew Yaeger
Title: Attorney in Fact





DEUTSCHE BANK SECURITIES INC.,


acting solely as agent in connection with this Agreement
By:             /s/ Michael Sanderson                                        
Name: Michael Sanderson


Title: Attorney in Fact


 
By:             /s/ Andrew Yaeger    


Name: Andrew Yaeger
Title: Attorney in Fact



[Signature Page to Partial Unwind Agreement]
Chairman of the Supervisory Board: Dr. Paul Achleitner.
Management Board: Jurgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.


 
Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.
 




--------------------------------------------------------------------------------

Exhibit 10.9.3







EXHIBIT A
 
A
B
A minus B
Average VWAP Price
Call Option Underlying
Share Unwind Amount
Warrant Underlying
Share Unwind Amount
Net Underlying Share
Unwind Amount
$50.00
$20.80
$16.40
$4.40
$52.50
$23.30
$18.31
$4.99
$55.00
$25.80
$20.28
$5.52
$57.50
$28.30
$22.30
$6.00
$60.00
$30.80
$24.37
$6.43
$62.50
$33.30
$26.49
$6.81
$65.00
$35.80
$28.64
$7.16
$67.50
$38.30
$30.82
$7.48
$70.00
$40.80
$33.04
$7.76



If the Average VWAP Price is not specified on the grid above, the Net Underlying
Share Unwind Amount shall be determined based on a straight-line interpolation
between the Average VWAP Prices or extrapolation from the Average VWAP Prices
(as the case may be) specified on the grid above.
“Average VWAP Price” means the arithmetic average of the VWAP Prices for each
Scheduled Trading Day during the Hedge Unwind Period.
“VWAP Price” for any Scheduled Trading Day means the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
ENDP <equity> AQR (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Scheduled Trading Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Scheduled Trading Day, as determined by Deutsche).

